Case: 17-30996       Document: 00514563761        Page: 1     Date Filed: 07/20/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                  ___________________                               Fifth Circuit

                                                                                  FILED
                                     No. 17-30996                             July 20, 2018
                                  Summary Calendar                           Lyle W. Cayce
                                  ___________________                             Clerk

CALVIN M. COSTANZA, Individually and on behalf of his minor son, B.C.;
STACEY COSTANZA, Individually and on behalf of her minor son, B.C.,

              Plaintiffs - Appellants

v.

ACCUTRANS, INCORPORATED,

              Defendant - Appellee


                               _______________________

                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:17-CV-5706
                              _______________________

Before REAVLEY, GRAVES, and HO, Circuit Judges.

PER CURIAM: ∗

       AFFIRMED. See Fifth Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.